Exhibit 10.25
TAX RECEIVABLE AGREEMENT
     This TAX RECEIVABLE AGREEMENT (as amended from time to time, this
“Agreement”), dated as of May 5, 2011, is hereby entered into by and among 57th
Street General Acquisition Corp., a Delaware corporation (“Parent”), Crumbs
Holdings LLC, a Delaware limited liability company (the “Company”), and each of
the undersigned parties hereto identified as “Members.”
RECITALS
     WHEREAS, the Members hold limited liability company interests in the
Company, a Delaware limited liability company, treated as a partnership for U.S.
federal income Tax purposes;
     WHEREAS, in connection with the Business Combination Agreement (as defined
below), 57th Street Merger Sub LLC, a Delaware limited liability company and
wholly-owned subsidiary of Parent (the “Merger Sub”), treated as a disregarded
entity for U.S. tax purposes, shall be merged with and into the Company (the
“Merger”). Upon the consummation of the Merger, the separate existence of the
Merger Sub shall thereupon cease and the Company, as the surviving company in
the Merger, shall continue its limited liability company existence under the
laws of the State of Delaware as a non-wholly owned subsidiary of Parent;
     WHEREAS, in consideration for the Merger, the Members shall receive cash
and Class B Exchangeable Units (as defined herein) which are exchangeable for
Common Stock (as defined herein) of the Parent;
     WHEREAS, the Merger Sub, the Company, and each of their direct and indirect
subsidiaries that are classified as partnerships for U.S. federal income Tax, if
any, have and will have in effect an election under Section 754 of the Internal
Revenue Code of 1986, as amended (the “Code”) for each Taxable Year in which an
Exchange occurs which election is intended generally to result in an adjustment
to the Tax basis of the Parent’s proportional share of the Applicable Assets by
reason of such Exchange and the receipt of payments under this Agreement;
     WHEREAS, the parties to this Agreement desire to make certain arrangements
with respect to the effect of the Basis Adjustment and Imputed Interest (in each
case, as defined herein) on the actual liability for Taxes of Parent;
     NOW, THEREFORE, in consideration of the foregoing and the respective
covenants and agreements set forth herein, and intending to be legally bound
hereby, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS

 



--------------------------------------------------------------------------------



 



     Section 1.1 Definitions. As used in this Agreement, the terms set forth in
this Article I shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined).
Capitalized terms not defined herein shall have the meaning given to them in the
Business Combination Agreement.
     “Adjusted Tax Basis” means, with respect to any Applicable Asset at any
time, the Tax basis that such Applicable Asset has with respect to the Parent,
at such time, as a result of the Basis Adjustment with respect to such
Applicable Asset.
     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such first Person.
     “Agreed Rate” means LIBOR plus 100 basis points.
     “Agreement” is defined in the Preamble of this Agreement.
     “Amended and Restated LLC Agreement” means the Third Amended and Restated
Limited Liability Company Agreement of the Company dated as of May 5, 2011, as
such agreement may be amended, supplemented or modified from time to time in
accordance with its terms.
     “Amended Schedule” is defined in Section 2.4(b) of this Agreement.
     “Amended Tax Effect Schedule” is defined in Section 3.1(b) of this
Agreement.
     “Applicable Assets” mean with respect to each Exchange, any assets owned by
the Company and each of its direct and indirect non-corporate subsidiaries at
the time of such Exchange (including any assets whose Tax basis is determined in
whole or in part, by reference to the adjusted basis of any such assets, or is
adjusted as a result of the sale or exchange of such assets).
     “Basis Adjustment” means, with respect to each Exchange, the adjustment to
the Tax basis of an Applicable Asset under (i) Section 732 of the Code (in
situations where, as a result of one or more Exchanges, the Company becomes an
entity that is disregarded as separate from its owner for Tax purposes) or
(ii) Section 1012 of the Code, or Sections 743(b) and 754 of the Code (in
situations where, following an Exchange, the Company remains in existence as an
entity for Tax purposes) and, in each case, comparable sections of state, local
and foreign Tax laws. For these purposes in calculating the Basis Adjustment,
the Parent’s basis in the Class B Exchangeable Units transferred in the Exchange
shall equal the sum of (i) the Market Value of the Common Stock, cash or other
consideration transferred to the Member or other transferee pursuant to the
Exchange as payment for the exchanged Class B Exchangeable Units, plus (ii) the
amount of payments made under this Agreement with respect to such Exchange
(other than payments that are treated for Tax purposes as Imputed Interest) plus
(iii) the amount of Company debt allocated to the Class B Exchangeable Units
acquired pursuant to such Exchange. Notwithstanding any other provision of this
Agreement, the amount of any Basis Adjustment resulting from an Exchange of one
or more Class B Exchangeable Units shall be determined

2



--------------------------------------------------------------------------------



 



without regard to any Pre-Exchange Transfer of such Class B Exchangeable Units,
and as if any such Pre-Exchange Transfer had not occurred.
     “Business Combination Agreement” means the agreement by and among the
Parent, 57th Street Merger Sub LLC, the Company, the Members and their
representatives dated as of January 9, 2011 as amended on February 18, 2011,
March 17, 2011 and April 7, 2011, as such agreement may be amended, supplemented
or modified from time to time in accordance with its terms.
     “Business Day” means Monday through Friday of each week, except that a
legal holiday recognized as such by the government of the United States of
America or the State of New York shall not be regarded as a Business Day.
     “Change of Control” means

  (i)   a merger, reorganization, consolidation or similar form of business
transaction directly involving the Parent or indirectly involving the Parent
through one or more intermediaries unless, immediately following such
transaction, more than 50% of the voting power of the then outstanding voting
stock or other equities of the Parent resulting from consummation of such
transaction (including, without limitation, any parent or ultimate parent
corporation of such Person that as a result of such transaction owns directly or
indirectly the Parent and all or substantially all of the Parent’s assets) is
held by the existing Parent equityholders (determined immediately prior to such
transaction); or     (ii)   a transaction in which the Parent, directly or
indirectly, sells, assigns, conveys, transfers, leases or otherwise disposes of
all or substantially all of its assets to another Person other than an
Affiliate; or     (iii)   a transaction in which there is an acquisition of
control of the Parent by a Person or group of Persons. The term “control” shall
mean the possession, directly or indirectly, of the power to either (i) vote
more than 50% of the securities having ordinary voting power for the election of
directors (or comparable positions in the case of partnerships and limited
liability companies), or (ii) direct or cause the direction of the management
and policies of such Person whether by contract or otherwise (for the avoidance
of doubt, consent rights do not constitute control for the purpose of this
definition); or     (iv)   a transaction in which individuals who constitute the
Board of Directors of the Parent (the “Incumbent Directors”) cease for any
reason to constitute at least a majority of the Board of Directors of the
Parent, provided that any person becoming a director subsequent to the effective
date of this Agreement, whose election or nomination for election is either (A)
contemplated by a written agreement among equityholders of the Parent on the
effective date of this Agreement or (B) was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a

3



--------------------------------------------------------------------------------



 



      specific vote or by approval of the proxy statement of the Parent in which
such person is named as a nominee for director, without written objection to
such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Parent as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any Person other than the Board shall be deemed to
be an Incumbent Director; or

  (v)   the liquidation or dissolution of the Parent.

     “Class B Exchangeable Units” means the New Crumbs Class B Exchangeable
Units (as defined in the Amended and Restated LLC Agreement) and any equity
securities issued or issuable in exchange for, or with respect to, such Class B
Exchangeable Units (i) by way of a dividend, split or combination of equity
interest or (ii) in connection with a reclassification, recapitalization,
merger, consolidation or other reorganization.
     “Code” is defined in the Recitals of this Agreement.
     “Common Stock” means the common stock of Parent, par value $.0001 per
share, and any equity securities issued or issuable in exchange for, or with
respect to, such Common Stock (i) by way of a dividend, split or combination of
equity interest or (ii) in connection with a reclassification, recapitalization,
merger, consolidation or other reorganization.
     “Control” means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract or otherwise.
     “Company” is defined in the Preamble of this Agreement.
     “Default Rate” means LIBOR plus 500 basis points.
     “Determination” shall have the meaning ascribed to such term in Section
1313(a) of the Code or similar provision of state, local and foreign Tax law, as
applicable, or any other event (including the execution of a Form 870-AD) that
finally and conclusively establishes the amount of any liability for Tax.
     “Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.
     “Early Termination Notice” is defined in Section 4.2 of this Agreement.
     “Early Termination Payment” is defined in Section 4.3(b) of this Agreement.
     “Early Termination Rate” means the lesser of (i) 6.5% and (ii) LIBOR plus
100 basis points.
     “Early Termination Schedule” is defined in Section 4.2 of this Agreement.

4



--------------------------------------------------------------------------------



 



     “Exchange” means, collectively, the Merger and any other acquisition by
Parent of Class B Exchangeable Units including by means of an exchange of
Class B Exchangeable Units for Common Stock.
     “Exchange Agreement” means the Exchange and Support Agreement among Parent,
the Company, and each of the Members or other Persons party thereto, dated on or
about the date hereof as it may be amended or supplemented from time to time in
accordance with its terms.
     “Exchange Basis Schedule” is defined in Section 2.2 of this Agreement.
     “Exchange Date” means the time of any Exchange.
     “Exchange Payment” is defined in Section 5.1.
     “Expert” is defined in Section 7.9 of this Agreement.
     “Imputed Interest” shall mean any interest imputed under Section 1272, 1274
or 483 or other provision of the Code and any similar provision of state, local
and foreign Tax law with respect to Parent’s payment obligations under this
Agreement.
     “Interest Amount” is defined in Section 3.1(b) of this Agreement.
     “Liquidity Exchange” means the Exchange of any Liquidity Units and/or
Substituted Units (as defined under the Business Combination Agreement) or any
equity securities issued or issuable in exchange for, or with respect to, such
Liquidity Units and/or Substituted Units (i) by way of a dividend, split or
combination of equity interest or (ii) in connection with a reclassification,
recapitalization, merger, consolidation or other reorganization.
     “Market Value” shall mean the closing price of the Common Stock on the
applicable Exchange Date on the national securities exchange or interdealer
quotation system on which such Common Stock are then traded or listed, as
reported by the Wall Street Journal; provided that if the closing price is not
reported by the Wall Street Journal for the applicable Exchange Date, then the
Market Value shall mean the closing price of the Common Stock on the Business
Day immediately preceding such Exchange Date on the national securities exchange
or interdealer quotation system on which such Common Stock are then traded or
listed, as reported by the Wall Street Journal; provided further, that if the
Common Stock are not then listed on a National Securities Exchange or
Interdealer Quotation System, “Market Value” shall mean the fair market value of
the Common Stock, as determined by the Board of Directors of the Parent in good
faith.
     “Material Objection Notice” has the meaning set forth in Section 4.2.
     “Member” is defined in the Preamble of this Agreement.
     “Merger” is defined in the Recitals of this Agreement.
     “Merger Sub” is defined in the Recitals of this Agreement.

5



--------------------------------------------------------------------------------



 



     “Net Tax Benefit” has the meaning set forth in Section 3.1(b).
     “Original Tax Basis” means, with respect to any Applicable Asset at any
time, the Tax basis that such Applicable Asset would have had at such time
determined as if (i) the Company remains in existence as an entity for Tax
purposes, and (ii) the Company did not make the election provided by Section 754
of the Code.
     “Original Tax Liability” means, with respect to any Taxable Year, the
liability for Taxes of Parent using the same methods, elections, conventions and
similar practices used on the relevant Tax Return, but using the Original Tax
Basis instead of the Adjusted Tax Basis and excluding any deduction attributable
to the Imputed Interest. If all or a portion of the liability for Taxes for the
Taxable Year arises as a result of an audit by a Taxing Authority of such
Taxable Year, such liability shall not be included in determining the Original
Tax Liability unless and until there has been a Determination.
     “Objection Notice” has the meaning set forth in Section 2.4(a).
     “Parent” is defined in the Preamble of this Agreement.
     “Payment Date” means any date on which a payment is required to be made
pursuant to this Agreement.
     “Person” shall be construed broadly and includes any individual,
corporation, partnership, joint venture, limited liability company, estate,
trust, business association, organization, governmental entity or other entity.
     “Pre-Exchange Transfer” means any transfer (including upon the death of a
Member) of one or more Class B Exchangeable Units (i) that occurs prior to an
Exchange of such Class B Exchangeable Units, and (ii) to which Section 743(b) of
the Code applies.
     “Realized Tax Benefit” means, for a Taxable Year, the excess, if any, of
the Original Tax Liability over the actual liability for Taxes of Parent for
such Taxable Year. If all or a portion of the actual liability for Taxes for the
Taxable Year arises as a result of an audit by a Taxing Authority of any Taxable
Year, such liability shall not be included in determining the Realized Tax
Benefit unless and until there has been a Determination.
     “Realized Tax Detriment” means, for a Taxable Year, the excess, if any, of
the actual liability for Taxes of Parent for such Taxable Year over the Original
Tax Liability. If all or a portion of the actual liability for Taxes for the
Taxable Year arises as a result of an audit by a Taxing Authority for the
Taxable Year, such liability shall not be included in determining the Realized
Tax Detriment unless and until there has been a Determination.
     “Reconciliation Dispute” has the meaning set forth in Section 7.9 of this
Agreement.
     “Reconciliation Procedures” has the meaning set forth in Section 2.4(a) of
this Agreement.

6



--------------------------------------------------------------------------------



 



     “Schedule” means any Exchange Basis Schedule, Tax Effect Schedule and the
Early Termination Schedule.
     “Sharing Percentage” means (i) 0% with respect to the portion of any Net
Tax Benefit attributable to an Exchange (other than the Merger) occurring in
2011, other than a Liquidity Exchange, (ii) 50% with respect to the portion of
any Net Tax Benefit attributable to the Closing Merger Consideration (as
adjusted under Sections 1.3 and 1.5 of the Business Combination Agreement), and
(iii) 75% with respect to the portion of any Net Tax Benefit attributable to (a)
the Contingency Consideration, (b) any Liquidity Exchange occurring in 2011 and
(c) any Exchange occurring after 2011.
     “Tax Benefit Payment” is defined in Section 3.1(b) of this Agreement.
     “Tax Effect Schedule” is defined in Section 2.3 of this Agreement.
     “Tax Return” means any return, declaration, report or similar statement
required to be filed with respect to Taxes (including any attached schedules),
including, without limitation, any information return, claim for refund, amended
return and declaration of estimated Tax.
     “Taxable Year” means a taxable year as defined in Section 441(b) of the
Code or comparable section of state, local or foreign Tax law, as applicable,
(and, therefore, for the avoidance of doubt, may include a period of less than
12 months for which a Tax Return is made) ending on or after an Exchange Date in
which there is a Basis Adjustment due to an Exchange.
     “Tax” or “Taxes” means any and all U.S. federal, state, local and foreign
taxes, assessments or similar charges measured with respect to net income or
profits and any interest related to such tax.
     “Taxing Authority” shall mean any domestic, foreign, federal, national,
state, county or municipal or other local government, any subdivision, agency,
commission or authority thereof, or any quasi-governmental body exercising any
Taxing Authority or any other authority exercising Tax regulatory authority.
     “Treasury Regulations” means the final, temporary and proposed regulations
under the Code promulgated from time to time (including corresponding provisions
and succeeding provisions) as in effect for the relevant taxable period.
     “Valuation Assumptions” shall mean, as of an Early Termination Date, the
assumptions that (1) in each Taxable Year ending on or after such Early
Termination Date, the Parent will have taxable income sufficient to fully
utilize the deductions arising from the Basis Adjustment and the Imputed
Interest during such Taxable Year, (2) the federal income Tax rates and state,
local and foreign income Tax rates that will be in effect for each such Taxable
Year will be those specified for each such Taxable Year by the Code and other
law as in effect on the Early Termination Date, (3) any loss carryovers or
carry-back generated by the Basis Adjustment or the Imputed Interest and
available as of the date of the Early Termination Schedule will be utilized by
the Parent on a pro rata basis from the date of the Early Termination Schedule
through the scheduled expiration date of such loss carryovers or carry-backs,
(4) if an Early Termination is effected prior to an Exchange of all Class B
Exchangeable Units and an Early Termination

7



--------------------------------------------------------------------------------



 



Payment is being paid pursuant to Section 4.3(a), the Basis Adjustment shall be
calculated as if the Exchange of any remaining Class B Exchangeable Units
occurred on the Early Termination Date.
ARTICLE II
DETERMINATION OF REALIZED TAX BENEFIT
     Section 2.1 Basis Adjustment. The Parent, the Company and the applicable
Member acknowledge that as a result of an Exchange (unless otherwise required by
applicable law) the Parent’s proportional share of the Company’s Tax basis in
any Applicable Assets shall be increased by the excess, if any, of the Adjusted
Tax Basis over the Original Tax Basis.
     Section 2.2 Exchange Basis Schedule. Within ninety (90) calendar days after
the filing of the U.S. federal income Tax Return of the Parent for each Taxable
Year in which any Exchange has been effected, Parent shall deliver to the
applicable Member a schedule (the “Exchange Basis Schedule”) showing (i) the
Original Tax Basis of the Applicable Assets as of each applicable Exchange Date,
(ii) the Basis Adjustment with respect to the Applicable Assets as a result of
the Exchanges effected in such Taxable Year, calculated in the aggregate,
(iii) the Adjusted Tax Basis of the Applicable Assets as of each applicable
Exchange Date, (iv) the period or periods, if any, over which the Applicable
Assets are amortizable and/or depreciable, (iv) the period or periods, if any,
over which each Basis Adjustment is amortizable and/or depreciable (which, for
non-amortizable assets shall be based on the Valuation Assumptions) and (v) the
Sharing Percentage applicable to each underling Exchange.
     Section 2.3 Tax Effect Schedule. Within ninety (90) calendar days after the
filing of the U.S. federal income Tax Return of the Parent for any Taxable Year
in which there is a Realized Tax Benefit or Realized Tax Detriment, Parent shall
provide to the applicable Member a schedule showing the calculation of the
Realized Tax Benefit or Realized Tax Detriment and Tax Benefit Payment (if any)
for such Taxable Year (a “Tax Effect Schedule”). The Schedule will become final
as provided in Section 2.4(a) and may be amended as provided in Section 2.4(b)
(subject to the procedures set forth in Section 2.4(b)).
     Section 2.4 Procedures, Amendments.
     (a) Procedure. Every time Parent delivers to the applicable Member an
applicable Schedule under this Agreement, including any Amended Schedule
delivered pursuant to Section 2.4(b), but excluding any Early Termination
Schedule or amended Early Termination Schedule, Parent shall also (x) deliver to
the applicable Member schedules and work papers providing reasonable detail
regarding the preparation of the Schedule and (y) allow the applicable Member
reasonable access at no cost to the appropriate representatives at Parent in
connection with the review of such Schedule. The applicable Schedule shall
become final and binding on all parties unless the applicable Member, within
thirty (30) calendar days after receiving an Exchange Basis Schedule or
amendment thereto or thirty (30) calendar days after receiving a Tax Effect
Schedule or amendment thereto, provides Parent with notice of a material
objection to such Schedule (“Objection Notice”) made in good faith; provided,
for the sake of clarity, only Members shall have the right to object to any
Schedule or Amended Schedule pursuant to this Section 2.4. If the

8



--------------------------------------------------------------------------------



 



parties, for any reason, are unable to successfully resolve the issues raised in
such notice within thirty (30) calendar days of receipt by Parent of an
Objection Notice, Parent and the applicable Member shall employ the
reconciliation procedures as described in Section 7.9 of this Agreement (the
“Reconciliation Procedures”). For the avoidance of doubt, it being understood,
that for purposes of this Section 2.4(a), an Amended Schedule (as defined
herein) shall not include an amendment made to comply with the Expert’s
determination under the Reconciliation Procedures.
     (b) Amended Schedule. The applicable Schedule for any Taxable Year may be
amended from time to time by Parent (i) in connection with a Determination
affecting such Schedule, (ii) to correct material inaccuracies in the Schedule
identified as a result of the receipt of additional factual information relating
to a Taxable Year after the date the Schedule was provided to the applicable
Member, (iii) to comply with the Expert’s determination under the Reconciliation
Procedures, (iv) to reflect a material change in the Realized Tax Benefit or
Realized Tax Detriment for such Taxable Year attributable to a carry-back or
carry-forward of a loss or other Tax item to such Taxable Year, (v) to reflect a
material change in the Realized Tax Benefit or Realized Tax Detriment for such
Taxable Year attributable to an amended Parent’s Tax Return filed for such
Taxable Year, or (vi) to adjust the Exchange Basis Schedule to take into account
payments made pursuant to this Agreement (such Schedule, an “Amended Schedule”).
ARTICLE III
TAX BENEFIT PAYMENTS
     Section 3.1 Payments.
     (a) Payments. With respect to any Taxable Year, within five (5) calendar
days of a Tax Effect Schedule becoming final in accordance with Section 2.4(a),
Parent shall pay to the applicable Member, for such Taxable Year, the Tax
Benefit Payment determined pursuant to Section 3.1(b). Each such Tax Benefit
Payment shall be made by wire transfer of immediately available funds to a bank
account of the applicable Member previously designated by such Member or as
otherwise agreed by Parent and the applicable Member. For the avoidance of
doubt, no Tax Benefit Payment shall be made in respect of estimated Tax
payments, including, without limitation, federal income Tax estimated payments.
     (b) A “Tax Benefit Payment” means an amount, not less than zero, equal to
the sum of the Net Tax Benefit and Interest Amount (if any) resulting from each
Exchange multiplied by the Sharing Percentage applicable to each such Exchange.
The “Net Tax Benefit” shall equal: (1) Parent’s Realized Tax Benefit, if any,
for a Taxable Year plus (2) the amount of the excess Realized Tax Benefit
reflected on an Amended Tax Effect Schedule for a previous Taxable Year over the
Realized Tax Benefit (or Realized Tax Detriment (expressed as a negative
number)) reflected on the Tax Effect Schedule for such previous Taxable Year,
minus (3) an amount equal to Parent’s Realized Tax Detriment (if any) for the
current or any previous Taxable Year, minus (4) the amount of the excess
Realized Tax Benefit reflected on a Tax Effect Schedule for a previous Taxable
Year over the Realized Tax Benefit (or Realized Tax Detriment (expressed as a
negative number)) reflected on the Amended Tax Effect Schedule for such previous
Taxable

9



--------------------------------------------------------------------------------



 



Year; provided, however, that to the extent of the amounts described in clauses
(2), (3) and (4) that were taken into account in determining any Tax Benefit
Payment in a preceding Taxable Year, such amounts shall not be taken into
account in determining a Tax Benefit Payment in any other Taxable Year;
provided, further, no applicable Member shall be required to return any portion
of any previously made Tax Benefit Payment. The “Interest Amount” shall equal
the interest on the Net Tax Benefit calculated at the Agreed Rate from the due
date (without extensions) for filing Parent’s Tax Return with respect to Taxes
for such Taxable Year until the Payment Date. Notwithstanding the foregoing, for
each Taxable Year ending on or after the date of a Change of Control, all Tax
Benefit Payments, whether paid with respect to Class B Exchangeable Units that
were exchanged (i) prior to the date of such Change of Control or (ii) on or
after the date of such Change of Control, shall be calculated by utilizing
Valuation Assumptions (1), (3), and (4), substituting in each case the terms
“the closing date of a Change of Control” for an “Early Termination Date”.
     Section 3.2 No Duplicative Payments. It is intended that the above
provisions of this Agreement will not result in duplicative payment of any
amount (including interest) required under this Agreement. It is also intended
that the provisions of this Agreement provide that the Parent’s Realized Tax
Benefit multiplied by the Sharing Percentage (as applied to each underlying
Exchange) and Interest Amount is paid to the Members pursuant to this Agreement.
The provisions of this Agreement shall be construed in the appropriate manner as
such intentions are realized.
     Section 3.3 Pro Rata Payments. To the extent Parent’s deduction with
respect to the Basis Adjustment is limited in a particular Taxable Year or
Parent lacks sufficient funds to satisfy its obligations to make all Tax Benefit
Payments due in a particular taxable year, the limitation on the deduction, or
the Tax Benefit Payments that may be made, as the case may be, shall be taken
into account and made for each applicable Member on a pro rata basis relative to
the total amount of deductions each Member was entitled to get with respect to
the aggregate Basis Adjustments for all of the applicable Members.
ARTICLE IV
TERMINATION
     Section 4.1 Early Termination and Breach of Agreement.
     (a) Parent may terminate this Agreement with respect to all of the Class B
Exchangeable Units held (or previously held and exchanged) by all Members at any
time by paying to all of the applicable Members the Early Termination Payment;
provided, however, that this Agreement shall only terminate upon the receipt of
the Early Termination Payment by all Members, and provided, further, that Parent
may withdraw any notice to execute its termination rights under this
Section 4.1(a) prior to the time at which any Early Termination Payment has been
paid. Upon payment of the Early Termination Payments by Parent, neither the
applicable Members nor Parent shall have any further payment obligations under
this Agreement in respect of such Members, other than for any (a) Tax Benefit
Payment agreed to by Parent and the applicable Member as due and payable but
unpaid as of the Early Termination Notice and (b) Tax Benefit Payment due for
the Taxable Year ending with or including the date of the Early

10



--------------------------------------------------------------------------------



 



Termination Notice (except to the extent that the amount described in clause
(b) is included in the Early Termination Payment). If an Exchange occurs after
Parent exercises its termination rights under this Section 4.1(a), Parent shall
have no obligations under this Agreement with respect to such Exchange.
     (b) In the event that Parent breaches any of its material obligations under
this Agreement, whether as a result of failure to make any payment when due,
failure to honor any other material obligation required hereunder or by
operation of law as a result of the rejection of this Agreement in a case
commenced under the Bankruptcy Code or otherwise, then all obligations hereunder
shall be accelerated and such obligations shall be calculated as if an Early
Termination Notice had been delivered on the date of such breach and shall
include, but not be limited to, (1) the Early Termination Payment calculated as
if an Early Termination Notice had been delivered on the date of a breach,
(2) any Tax Benefit Payment agreed to by Parent and any Member as due and
payable but unpaid as of the date of a breach, and (3) any Tax Benefit Payment
due for the Taxable Year ending with or including the date of a breach.
Notwithstanding the foregoing, in the event that Parent breaches this Agreement,
the Members shall be entitled to elect to receive the amounts set forth in (1),
(2) and (3), above or to seek specific performance of the terms hereof. The
parties agree that the failure to make any payment due pursuant to this
Agreement within three months of the date such payment is due shall be deemed to
be a breach of a material obligation under this Agreement for all purposes of
this Agreement, and that it will not be considered to be a breach of a material
obligation under this Agreement to make a payment due pursuant to this Agreement
within three months of the date such payment is due.
     (c) The undersigned parties agree that the aggregate value of the Tax
Benefit Payments cannot be ascertained with any reasonable certainty for U.S.
federal income Tax purposes.
     Section 4.2 Early Termination Notice. If Parent chooses to exercise its
right of early termination under Section 4.1 above, Parent shall deliver to the
applicable Member notice of such intention to exercise such right (“Early
Termination Notice”) and a schedule (the “Early Termination Schedule”)
specifying Parent’s intention to exercise such right and showing in reasonable
detail the calculation of the Early Termination Payment. The applicable Early
Termination Schedule shall become final and binding on all parties unless the
applicable Member, within thirty (30) calendar days after receiving the Early
Termination Schedule thereto provides Parent with notice of a material objection
to such Schedule made in good faith (“Material Objection Notice”). If the
parties, for any reason, are unable to successfully resolve the issues raised in
such notice within thirty (30) calendar days after receipt by Parent of the
Material Objection Notice, Parent and the applicable Member shall employ the
Reconciliation Procedures as described in Section 7.9 of this Agreement. For the
avoidance of doubt, it being understood, that for purposes of this Section 4.2,
an Amended Schedule shall not include an amendment made to comply with the
Expert’s determination under the Reconciliation Procedures.

11



--------------------------------------------------------------------------------



 



     Section 4.3 Payment upon Early Termination.
     (a) Within three calendar days after agreement between the applicable
Member and Parent of the Early Termination Schedule, Parent shall pay to the
applicable Member an amount equal to the Early Termination Payment. Such payment
shall be made by wire transfer of immediately available funds to a bank account
designated by the applicable Member or as otherwise agreed by Parent and the
applicable Member.
     (b) The “Early Termination Payment” as of the date of the delivery of an
Early Termination Schedule shall equal with respect to the applicable Member the
present value, discounted at the Early Termination Rate as of such date, of all
Tax Benefit Payments that would be required to be paid by Parent to the
applicable Member beginning from the Early Termination Date assuming the
Valuation Assumptions are applied.
ARTICLE V
SUBORDINATION AND LATE PAYMENTS
     Section 5.1 Late Payments by Parent. The amount of all or any portion of
any Tax Benefit Payment or Early Termination Payment required to be made by
Parent to a Member under this Agreement (“Exchange Payment”) not made to the
applicable Member when due under the terms of this Agreement shall be payable
together with any interest thereon, computed at the Default Rate and commencing
from the date on which such Exchange Payment was due and payable.
ARTICLE VI
NO DISPUTES; CONSISTENCY; COOPERATION
     Section 6.1 Member Participation in Parent’s and Company’s Tax Matters.
Except as otherwise provided herein, Parent shall have full responsibility for,
and sole discretion over, all Tax matters concerning Parent and the Company,
including without limitation the preparation, filing or amending of any Tax
Return and defending, contesting or settling any issue pertaining to Taxes.
Notwithstanding the foregoing, Parent shall notify the applicable Member of, and
keep the applicable Member reasonably informed with respect to the portion of
any audit of Parent and the Company by a Taxing Authority the outcome of which
is reasonably expected to affect the applicable Member’s rights and obligations
under this Agreement, and shall provide to the applicable Member reasonable
opportunity to provide information and other input to Parent, the Company and
their respective advisors concerning the conduct of any such portion of such
audit; provided, however, that Parent and the Company shall not be required to
take any action that is inconsistent with any provision of the Amended and
Restated LLC Agreement.
     Section 6.2 Consistency. Parent and the applicable Member agree to report
and cause to be reported for all purposes, including federal, state, local and
foreign Tax purposes and financial reporting purposes, all Tax-related items
(including without limitation the Basis Adjustment and each Tax Benefit Payment)
in a manner consistent with that specified by Parent in any Schedule required to
be provided by or on behalf of Parent under this Agreement.

12



--------------------------------------------------------------------------------



 



     Section 6.3 Cooperation. The applicable Member shall (a) furnish to Parent
in a timely manner such information, documents and other materials as Parent may
reasonably request for purposes of making any determination or computation
necessary or appropriate under this Agreement, preparing any Tax Return or
contesting or defending any audit, examination or controversy with any Taxing
Authority, (b) make itself available to Parent and its representatives to
provide explanations of documents and materials and such other information as
Parent or its representatives may reasonably request in connection with any of
the matters described in clause (a) above, and (c) reasonably cooperate in
connection with any such matter, and Parent shall reimburse the applicable
Member for any reasonable third-party costs and expenses incurred pursuant to
this Section 6.3.
ARTICLE VII
MISCELLANEOUS
     Section 7.1 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (a) on the date of delivery if delivered personally, or by facsimile
upon confirmation of transmission by the sender’s fax machine if sent on a
Business Day (or otherwise on the next Business Day) or (b) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier service. All notices hereunder shall be delivered as set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice:
If to Parent, to:
57th Street Acquisition Corp.
c/o Crumbs Holdings LLC
110 West 40th Street
Suite 2100
New York, New York 10018
Attention: Chief Executive Officer
Facsimile: (212) 221-7107
with a copy (which shall not constitute notice to Parent) to:
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, New York 10036
Attention: Bruce Mendelsohn
Facsimile: (212) 872-1002
If to the applicable Member, to such Member in accordance with the notice
provisions of the Amended and Restated LLC Agreement.
     Any party may change its address or fax number by giving the other party
written notice of its new address or fax number in the manner set forth above.

13



--------------------------------------------------------------------------------



 



     Section 7.2 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.
     Section 7.3 Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.
     Section 7.4 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the law of the State of Delaware, excluding any
conflict of law rule or principle that might refer the governance or
construction of this agreement to the Law of another jurisdiction.
     Section 7.5 Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any law or public policy,
all other terms and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.
     Section 7.6 Successors; Assignment; Amendments; Waivers.
     (a) No Member may assign this Agreement to any Person without the prior
written consent of Parent; provided, however, (i) that, to the extent Class B
Exchangeable Units are effectively transferred in accordance with the terms of
the Amended and Restated LLC Agreement and any other agreements the Members may
have entered into with Parent, the transferring Member shall assign to the
transferee of such Class B Exchangeable Units the transferring Member’s rights
under this Agreement with respect to such transferred Class B Exchangeable
Units, as long as such transferee has executed and delivered, or, in connection
with such transfer, executes and delivers, a joinder to this Agreement, in form
and substance reasonably satisfactory to Parent, agreeing to become a “Member”
for all purposes of this Agreement, except as otherwise provided in such
joinder, and (ii) that, once an Exchange has occurred, any and all payments that
may become payable to a Member pursuant to this Agreement with respect to such
Exchange may be assigned to any Person or Persons, as long as any such Person
has executed and delivered, or, in connection with such assignment, executes and
delivers, a joinder to this Agreement, in form and substance reasonably
satisfactory to

14



--------------------------------------------------------------------------------



 



Parent, agreeing to be bound by all provisions of this Agreement and
acknowledging specifically the last sentence of the next paragraph.
     (b) No provision of this Agreement may be amended unless such amendment is
approved in writing by the Parent, on behalf of itself and the Company, and by
the applicable Member. No provision of this Agreement may be waived unless such
waiver is in writing and signed by the party against whom the waiver is to be
effective.
     (c) All of the terms and provisions of this Agreement shall be binding
upon, shall inure to the benefit of and shall be enforceable by the parties
hereto and their respective successors, assigns, heirs, executors,
administrators and legal representatives. The Parent shall require and cause any
direct or indirect successor (whether by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Parent,
by written agreement, expressly to assume and agree to perform this Agreement in
the same manner and to the same extent that the Parent would be required to
perform if no such succession had taken place.
     Section 7.7 Titles and Subtitles. The titles of the sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.
     Section 7.8 Resolution of Disputes.
     (a) The Members and the Company shall attempt in good faith to resolve any
controversy, dispute or claim (other than a Reconciliation Dispute, which shall
be governed by Section 7.9), including any ancillary claims of any party,
arising out of or relating to this Agreement or the interpretation, breach,
performance, non-performance, termination, enforceability or validity hereof
(collectively, a “Dispute”) promptly by negotiation between the applicable
Members and officers or employees of Parent who have authority to settle the
Dispute. Any Member or the Company may give any other Member or the Company a
written notice (a “Dispute Notice”) setting forth with reasonable specificity
the nature of the Dispute and the identity of such first party’s representatives
who shall attend and participate in the meeting at which such parties shall
attempt to settle the Dispute. Following the receipt of a Dispute Notice, the
representatives of such Members and/or the Company shall meet as soon as is
practicable at a mutually acceptable time and place to negotiate in good faith a
settlement of the Dispute, and shall meet thereafter as they reasonably deem
necessary. To the fullest extent permitted by law, all negotiations pursuant to
this Section 7.8 shall be confidential and shall be treated as compromise and
settlement negotiations. To the fullest extent permitted by law, nothing said or
disclosed, nor any document produced, in the course of such negotiations which
is not otherwise independently discoverable shall be offered or received as
evidence or used for impeachment or for any other purpose in any current or
future arbitration or litigation.
     (b) If a Dispute has not been resolved within thirty days after the receipt
of a Dispute Notice through negotiation as provided in this Section 7.8, then
the Dispute shall be finally settled by arbitration in accordance the Commercial
Arbitration Rules (the “AAA Rules”) of the American Arbitration Association
(“AAA”) and such right to arbitration as set forth herein shall be the exclusive
remedy for the resolution of disputes arising hereunder. Any award rendered by
the arbitrators shall be final and binding upon the Members and/or Company, and
judgment upon

15



--------------------------------------------------------------------------------



 



such award may be entered in accordance with applicable Law in any court having
jurisdiction. In all events, the arbitration provisions in this Agreement shall
govern over any conflicting rules that may now or hereafter be contained in the
AAA Rules. The arbitration shall be held in the City of New York, unless the
parties to such arbitration mutually agree to have such arbitration held
elsewhere; provided, however, that nothing contained in this Section 7.8 shall
be construed to limit or preclude a Member from bringing any action in the Court
of Chancery of the State of Delaware for injunctive or other provisional relief
to prevent immediate and irreparable harm or to bring an action or special
proceeding in any court of competent jurisdiction for the purpose of compelling
a party to arbitrate, seeking temporary or preliminary relief in aid of an
arbitration hereunder, and/or enforcing an arbitration award. In the event such
an action does not fall within the scope of subject matter jurisdiction of Court
of Chancery of the State of Delaware, such an action may be brought in the
Supreme Court of the State of New York, New York County. The Company and the
Members agree to submit to the exclusive personal jurisdiction of the courts
referenced in the preceding sentence in the event that an action is commenced
pursuant to the preceding sentence and agree that proof shall not be required
that monetary damages for breach of the provisions of this Agreement would be
difficult to calculate and that remedies at law would be inadequate,.
     (c) Any arbitration proceeding commenced pursuant to this Section 7.8 shall
be conducted before three arbitrators, at least one of whom shall be an attorney
experienced in corporate transactions. The arbitrators shall be chosen in
accordance with the AAA Rules. Notwithstanding the preceding sentence, to the
extent that any Dispute hereunder involves Parent or the Company, on the one
hand, and one or more Members other than Parent, on the other hand, one
arbitrator shall be chosen by Parent, one arbitrator shall be chosen by the
Members other than Parent, and the third arbitrator shall be chosen by the other
two arbitrators, or, if they should fail to agree on the third arbitrator, by
the AAA. Each party shall be entitled to reasonable discovery rights, and issues
as to discovery shall be determined by the arbitral panel applying the Laws of
the State of Delaware as more fully provided in Section 7.8(d) and Section 7.4.
The decision of a majority of the arbitrators shall be the decision of the
arbitrators.
     (d) This Section 7.8 shall be construed to the maximum extent possible to
comply with the laws of the State of Delaware, including the Uniform Arbitration
Act (10 Del. C. § 5701 et seq.) (the “Delaware Arbitration Act”). If,
nevertheless, it shall be determined by a court of competent jurisdiction that
any provision or wording of this Section 7.8, including any AAA Rules, shall be
invalid or unenforceable under the Delaware Arbitration Act or other applicable
law, such invalidity shall not invalidate all of this Section 7.8. In that case,
this Section 7.8 shall be construed so as to limit any term or provision so as
to make it valid or enforceable within the requirements of the Delaware
Arbitration Act or other applicable law, and, in the event such term or
provision cannot be so limited, This Section 7.8 shall be construed to omit such
invalid or unenforceable provision.
     (e) Performance under this Agreement shall continue if reasonably possible
during any arbitration proceedings.
     Section 7.9 Reconciliation. In the event that Parent and the applicable
Member are unable to resolve a disagreement with respect to the matters governed
by Sections 2.4, and 4.2 within the relevant period designated in this Agreement
(“Reconciliation Dispute”), the

16



--------------------------------------------------------------------------------



 



Reconciliation Dispute shall be submitted for determination to a nationally
recognized expert (the “Expert”) in the particular area of disagreement mutually
acceptable to both parties. The Expert shall be a partner in a nationally
recognized accounting firm or a law firm. If the parties are unable to agree on
an Expert within fifteen (15) days of receipt by the respondent(s) of written
notice of a Reconciliation Dispute, the Expert shall be appointed by the
International Chamber of Commerce Centre for Expertise. The Expert shall resolve
any matter relating to the Exchange Basis Schedule or an amendment thereto or
the Early Termination Schedule or an amendment thereto within thirty
(30) calendar days and shall resolve any matter relating to a Tax Effect
Schedule or an amendment thereto within fifteen (15) calendar days or as soon
thereafter as is reasonably practicable, in each case after the matter has been
submitted to the Expert for resolution. Notwithstanding the preceding sentence,
if the matter is not resolved before any payment that is the subject of a
disagreement is due or any Tax Return reflecting the subject of a disagreement
is due, such payment shall be made on the date prescribed by this Agreement and
such Tax Return may be filed as prepared by Parent, subject to adjustment or
amendment upon resolution. The costs and expenses relating to the engagement of
such Expert or amending any Tax Return shall be borne by Parent. Parent and each
applicable Member shall bear their own costs and expenses of such proceeding,
unless the Member has a prevailing position that is more than 10% of the payment
at issue, in which case Parent shall reimburse such Member for any reasonable
out-of-pocket costs and expenses in such proceeding. Any dispute as to whether a
dispute is a Reconciliation Dispute within the meaning of this Section 7.9 shall
be decided by the Expert. The Expert shall finally determine any Reconciliation
Dispute and the determinations of the Expert pursuant to this Section 7.9 shall
be binding on Parent and the applicable Member and may be entered and enforced
in any court having jurisdiction.
     Section 7.10 Withholding. Parent shall be entitled to deduct and withhold
from any payment payable pursuant to this Agreement such amounts as Parent is
required to deduct and withhold with respect to the making of such payment under
the Code, or any provision of state, local or foreign Tax law. To the extent
that amounts are so withheld and paid over to the appropriate Taxing Authority
by Parent, such withheld amounts shall be treated for all purposes of this
Agreement as having been paid to the applicable Member.
     Section 7.11 Affiliated Corporations; Admission of Parent into a
Consolidated Group; Transfers of Corporate Assets.
     (a) If the Parent is or becomes a member of an affiliated or consolidated
group of corporations that files a consolidated income Tax return pursuant to
Sections 1501 et seq. of the Code or any corresponding provisions of state,
local or foreign law, then: (i) the provisions of this Agreement shall be
applied with respect to the group as a whole; and (ii) Tax Benefit Payments
shall be computed with reference to the consolidated taxable income of the group
as a whole.

17



--------------------------------------------------------------------------------



 



     (b) If any Person the income of which is included in the income of the
Parent’s affiliated or consolidated group transfers one or more assets to a
corporation with which such entity does not file a consolidated Tax return
pursuant to Section 1501 of the Code, for purposes of calculating the amount of
any Exchange Payment (e.g., calculating the gross income of the Parent’s
affiliated or consolidated group and determining the Realized Tax Benefit) due
hereunder, shall be treated as having disposed of such asset in a fully taxable
transaction on the date of such contribution. The consideration deemed to be
received by such entity shall be equal to the fair market value of the
contributed asset, plus (i) the amount of debt to which such asset is subject,
in the case of a contribution of an encumbered asset or (ii) the amount of debt
allocated to such asset, in the case of a contribution of a partner interest.
     (c) Prior to agreeing to engage in any business combination, sale or
purchase of assets, reorganization or similar transaction outside the ordinary
course of its business which would not constitute a Change of Control for
purposes of this Agreement and which could adversely affect the expected value
of the benefits payable to Members under this Agreement, the Parent shall obtain
the consent of Members, such consent not to be unreasonably withheld, it being
understood that such consent may be conditioned upon the Parent’s agreement to
make a make-whole payment or payments to Members at the time of such transaction
or thereafter to compensate for such reduction in benefits.
     Section 7.12 Confidentiality. Each Member and its assignees acknowledges
and agrees that the information of the Parent is confidential and, except in the
course of performing any duties as necessary for the Parent and its Affiliates,
as required by law or legal process or to enforce the terms of this Agreement,
shall keep and retain in the strictest confidence and not to disclose to any
Person all confidential matters, acquired pursuant to this Agreement, of the
Parent or the Members. This clause 7.12 shall not apply to (i) any information
that has been made publicly available by the Parent or any of its Affiliates,
becomes public knowledge (except as a result of an act of a Member in violation
of this Agreement) or is generally known to the business community and (ii) the
disclosure of information to the extent necessary for the Members to prepare and
file Tax returns, to respond to any inquiries regarding the same from any Taxing
Authority or to prosecute or defend any action, proceeding or audit by any
Taxing Authority with respect to such Tax returns. Notwithstanding anything to
the contrary herein, Members (and each employee, representative or other agent
of each Member) may disclose to any and all Persons, without limitation of any
kind, the Tax treatment and Tax structure of (x) the Parent and (y) any of its
transactions, and all materials of any kind (including opinions or other Tax
analyses) that are provided to the Members relating to such Tax treatment and
Tax structure.
     If a Member or assignee commits a breach, or threatens to commit a breach,
of any of the provisions of this Section 7.12, the Parent shall have the right
and remedy to have the provisions of this Section 7.12 specifically enforced by
injunctive relief or otherwise by any court of competent jurisdiction without
the need to post any bond or other security, it being acknowledged and agreed
that any such breach or threatened breach shall cause irreparable injury to the
Parent or any of its Subsidiaries and the accounts and funds managed by the
Parent and that money damages alone shall not provide an adequate remedy to such
Persons. Such rights and remedies shall be in addition to, and not in lieu of,
any other rights and remedies available at law or in equity.

18



--------------------------------------------------------------------------------



 



     Section 7.13 LLC Agreement. This Agreement shall be treated as part of the
Amended and Restated LLC Agreement as described in Section 761(c) of the Code,
and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations.
     Section 7.14 Headings. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.
[Signatures on following pages]

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first set forth above.

            57TH STREET GENERAL ACQUISITION CORP.
      By:   /s/ Mark Klein         Name:   Mark Klein        Title:   Chairman
and CEO        CRUMBS, INC.
      By:   /s/ Jason Bauer         Name:   Jason Bauer        Title:  
President              /s/ Jason Bauer       Jason Bauer                    /s/
Mia Bauer       Mia Bauer                    /s/ Victor Bauer       Victor
Bauer              EHL HOLDINGS LLC
      By:   /s/ Edwin Lewis         Name:   Edwin Lewis        Title:  
Chairman              /s/ John D. Ireland       John D. Ireland           

[Signature Page to Tax Receivable Agreement]

 



--------------------------------------------------------------------------------



 



           
CRUMBS HOLDINGS LLC
      By:   /s/ Jason Bauer         Name:   Jason Bauer        Title:   Chief
Executive Officer     

[Signature Page to Tax Receivable Agreement]

 